Citation Nr: 0822642	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for demyelinating 
neuropathy of the right posterior tibial nerve.  

2.  Entitlement to service connection for demyelinating 
neuropathy of the left posterior tibial nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1978 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The RO denied the claims in September 2004.  The veteran 
requested that his testimony at a Board hearing, at the RO in 
May 2005, be accepted as a notice of disagreement.  In August 
2005, the Board decided other issues and remanded the claims 
for service connection for demyelinating neuropathy for a 
statement of the case (SOC).  The SOC was issued in March 
2006 and the veteran's substantive appeal was received in 
April 2006.  The appeal is now properly within the 
jurisdiction of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In Overton v. Nicholson, 20 Vet. App. 427 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the VCAA notice identifies several issues claimed by 
the appellant, but leaves out one or more other issues, that 
VCAA notice is inadequate with respect to those issues not 
identified.  Review of the record discloses a July 2004 
notice letter on a claim that the service-connected left leg 
condition caused a right leg condition.  However, the veteran 
is claiming that his demyelinating neuropathy began in 
service.  This remand affords an opportunity to provide him 
with a notice letter that squarely addresses these claims.  

Demyelinating neuropathy (peripheral neuropathy) affecting 
the right and left posterior tibial nerves, motor, and 
sensory branches was diagnosed on the VA joints examinations 
of October 2002 and September 2004.  The diagnosis was 
reportedly based on electrodiagnostic testing at the VA 
medical center in October 2002.  The veteran has testified to 
the effect that his right and left lower extremity symptoms 
have bother him since service and should be service-
connected.  

The service medical records do reflect bilateral complaints.  
An April 1991 clinical note reflects complaints of bilateral 
tarsal tunnel syndrome.  The left tarsal tunnel was operated 
on during service and service connection has been established 
for the residuals.  The veteran expressed his complaints 
immediately after service and a VA orthopedic examination 
diagnosed status post surgery left tarsal tunnel.  Nerve 
conduction studies in September 1992 included the left and 
right posterior tibial nerves and were interpreted as normal.  
However, in May 1994, electrodiagnostic testing showed that 
distal latencies for both sural nerves were in the upper 
border of normal and the nerve conduction velocity tests for 
motor nerves were in the lower range of normal, which could 
suggest an early neuropathic process.  

Given the current diagnosis, the veteran's testimony, and the 
documented findings during and shortly after service, a 
medical opinion based on examination of the veteran is 
warranted in this case.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should send the veteran a VCAA 
compliant notice letter addressing the 
issues of: 
a.  Entitlement to service connection 
for demyelinating neuropathy of the 
right posterior tibial nerve.  
b.  Entitlement to service connection 
for demyelinating neuropathy of the 
left posterior tibial nerve.  

2.  The veteran should be scheduled for 
a VA neurologic examination.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide complete explanations in 
response to the following:  

Given the documented complaints in 
service, as well as the 
electrodiagnostic findings in 1992, 
1994, and 2002, is it at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's right 
and left demyelinating neuropathy began 
or increased in severity beyond its 
natural progress during his active 
service?  The examiner should clearly 
address each lower extremity.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



